EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ye Ren on 8/17/2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1: A system effective for dual utilization of cooling fluid in a gas turbine engine, the system comprising: 
a cooling annulus subject to a hot-temperature combustion flow received from a combustor basket and passing between an upstream side and a downstream side of the cooling annulus, the cooling annulus comprising a liner including at least one feed channel to receive the cooling fluid; 
a feed manifold in fluid communication with the at least one feed channel to feed the cooling fluid to a plurality of conduits that extend in an upstream direction, the plurality of conduits in fluid communication with a plurality of exit orifices of the cooling annulus; and 
liner in fluid communication with respective ones of the exit orifices of the cooling annulus, at least some of the plurality of resonators configured to operate with different amounts of the cooling fluid, 
wherein a respective group of the plurality of exit orifices of the cooling annulus is respectively configured to supply an amount of the cooling fluid for a respective one of the plurality of resonators in fluid communication with the respective group of the plurality of exit orifices of the cooling annulus, and 
an enclosure  and defining a chamber therebetween, and wherein the respective group of the plurality of exit orifices of the cooling annulus is located 
Claim 12: A system effective for dual utilization of cooling fluid in a gas turbine engine, the system comprising: 
a cooling annulus subject to a hot-temperature combustion flow received from a combustor basket and passing between an upstream side and a downstream side of the cooling annulus, the cooling annulus comprising a liner including a plurality of conduits arranged to convey cooling fluid received at a plurality of admittance orifices to a plurality of exit orifices; Response to OA dated March 31, 2021, Application VersionPage 2 of 4Application No.: 16/488,655 
Attorney Docket No.: 2017PO4466WOUS a distributor manifold comprising a plurality of manifold sectors in fluid communication with the plurality of exit orifices of the cooling annulus to receive the cooling fluid conveyed by the conduits; 
a plurality of resonators in fluid communication with the distributor manifold, at least some of the plurality of resonators configured to operate with different amounts of the cooling 
an enclosure  and defining a chamber therebetween, and 
wherein the respective group of the plurality of exit orifices of the cooling annulus is located 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741